Citation Nr: 0329276	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1973 to 
November 1975.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Columbia, South Carolina, Regional Office (RO), which 
confirmed a noncompensable evaluation for left ear defective 
hearing; and denied reopening of a service connection claim 
for right ear defective hearing.  In an April 2002 decision, 
the Board reopened the right ear defective hearing service 
connection claim.  Later that month, the Board undertook 
additional development of the appellate issues pursuant to 
development regulations then in effect.  In a subsequent May 
2003 decision, the Board awarded service connection for right 
ear defective hearing; and remanded the defective hearing 
disability rating issue to the RO for additional development.  
A subsequent June 2003 implementing rating decision granted 
service connection for right ear defective hearing (thereby 
rendering that service connection issue moot) and assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective January 11, 1999.  

With regards to other procedural matters involving the 
bilateral defective hearing rating issue, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2000)), effective June 10, 1999.  
Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson and the aforestated procedural history, the Board 
has reframed the hearing disability rating appellate issue as 
that delineated on the title page of this decision. 

Thus, the Board construes the appellate issue as that 
delineated on the title page of this decision, and will 
proceed accordingly.



FINDING OF FACT

Appellant's bilateral hearing acuity during the periods in 
question has been clinically shown at no greater than Level I 
for the right ear and Level IX for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral defective hearing, for the period prior, and on and 
subsequent, to June 10, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.10, 4.85, 4.86(a), 4.87, and Diagnostic Code 6100 (1999-
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim at 
issue.  Additionally, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 2002) became law.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law was generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  The 
Board has recently sought an opinion from the VA Office of 
General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Pending a definitive answer 
to this question of the applicability of the Act, the Board 
will assume that the Veterans Claims Assistance Act of 2000 
is applicable in the instant case.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  

A comprehensive medical history and detailed findings with 
respect to the service-connected defective hearing disability 
over the years are documented in the medical evidence.  
Numerous VA audiologic examinations have been conducted 
during the periods in question, which included speech 
discrimination and puretone audiometry testing; and said 
examinations are sufficiently detailed and comprehensive for 
rating appellant's hearing acuity.  Moreover, there is no 
indication that more recent, relevant medical records exist 
that would show a greater degree of severity of that 
disability than that shown on said examinations.  
Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant rating criteria, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse rating decision.  Furthermore, a Supplemental 
Statement of the Case, and the Board's May 2003 remand 
discussed the Veterans Claims Assistance Act of 2000 and its 
applicability.  It does appear that by issuance of an August 
2002 letter, the VA has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA; and that 
appellant was informed that he had a one-year period to 
submit such evidence although he was encouraged to 
expeditiously respond.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  See also VAOPGPREC 1-2003 
(May 21, 2003).  Appellant has subsequently submitted 
additional argument with respect to the appellate issue.  It 
is also significant that in an April 2003 written statement, 
appellant indicated that he did not have any additional 
evidence to submit and "would like the Board to immediately 
proceed with the adjudication of my appeal."  This we take 
as a waiver of any further time period to present evidence.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's defective hearing in the 
context of the total history of that disability, particularly 
as it affects the ordinary conditions of daily life, 
including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's revised Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

Historically, a July 1979 rating decision granted service 
connection and assigned a noncompensable evaluation for left 
ear hearing loss, but denied right ear hearing loss, 
apparently primarily based on May 1979 VA audiometric results 
that showed the puretone threshold average in the left ear 
was 40 decibels with speech recognition ability of 98 percent 
(Level I) and recorded pure tone thresholds for the other ear 
were all 20 decibels or less at various frequencies.  See 
38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 (effective 
prior to June 10, 1999).  With respect to the pertinent 
period prior to June 10, 1999, a March 1998 private 
audiometric evaluation did not reveal findings that met the 
applicable criteria for a compensable evaluation.  Since on 
subsequent May 1998 VA audiologic examination, the puretone 
threshold average in the service-connected left ear was 67 
decibels with speech recognition ability of 92 percent (Level 
II), which only met the criteria for a noncompensable rating 
under 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 
(effective prior to June 10, 1999), a noncompensable rating 
for the service-connected left ear defective hearing was 
confirmed by a May 1998 rating decision.  Parenthetically, on 
said May 1998 VA audiologic examination, the puretone 
threshold average in the right ear was 32 decibels with 
speech recognition ability of 96 percent (Level I), which 
would not have met the criteria for a compensable evaluation 
either, even assuming that the right ear was then service-
connected.  

It is reiterated that after the Board in a May 2003 decision 
awarded service connection for right ear defective hearing, a 
subsequent June 2003 implementing rating decision assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective January 11, 1999.  VA outpatient treatment records 
indicate that in early 1999, appellant received a hearing 
aid.  On March 1999 VA audiologic examination, the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 15 at 1,000 Hertz, 15 at 2,000 Hertz, 40 at 
3,000 Hertz, and 60 at 4,000 Hertz; and for the left ear, 30 
at 1,000 Hertz, 60 at 2,000 Hertz, 85 at 3,000 Hertz, and 100 
at 4,000 Hertz.  Average pure tone thresholds were 32.5 and 
68.75 decibels with speech recognition ability of 96 and 92 
for the right and left ears, respectively.  Since on that 
March 1999 VA audiologic examination, the puretone threshold 
average in the right ear was 32.5 decibels with speech 
recognition ability of 96 percent (Level I), and puretone 
threshold average in the other ear was 68.75 with speech 
recognition ability of 92 percent (Level II), a 
noncompensable rating for the service-connected bilateral 
defective hearing disability would have been appropriate 
under 38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 
(effective prior to June 10, 1999).  

Based on this degree of disability shown, a compensable 
evaluation for the service-connected defective hearing for 
the period prior to June 10, 1999 is not warranted.  In this 
regard, the Court explained in Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

VA outpatient treatment records indicate that in 1999 and 
2000, although appellant had defective hearing particularly 
at the higher frequencies and required a hearing aid, speech 
discrimination was clinically described as excellent.  

A November 1999 VA audiologic examination was conducted and 
the recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 20 at 1,000 Hertz, 15 at 2,000 
Hertz, 40 at 3,000 Hertz, and 55 at 4,000 Hertz; and for the 
left ear, 35 at 1,000 Hertz, 60 at 2,000 Hertz, 85 at 3,000 
Hertz, and 90 at 4,000 Hertz.  Average pure tone thresholds 
were 32.5 and 67.5 decibels with speech recognition ability 
of 96 and 96 for the right and left ears, respectively.  On 
November 2000 VA audiologic examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 15 at 1,000 Hertz, 15 at 2,000 Hertz, 40 at 3,000 
Hertz, and 60 at 4,000 Hertz; and for the left ear, 25 at 
1,000 Hertz, 55 at 2,000 Hertz, 75 at 3,000 Hertz, and 90 at 
4,000 Hertz.  Average pure tone thresholds were 32.5 and 
61.25 decibels with speech recognition ability of 96 and 88 
for the right and left ears, respectively.  

Since on that November 1999 VA audiologic examination, the 
puretone threshold average in the right ear was 32.5 decibels 
with speech recognition ability of 96 percent (Level I), and 
puretone threshold average in the other ear was 67.5 with 
speech recognition ability of 96 percent (Level II) and on 
that November 2000 VA audiologic examination, the puretone 
threshold average in the right ear was 32.5 decibels with 
speech recognition ability of 96 percent (Level I), and 
puretone threshold average in the other ear was 61.25 with 
speech recognition ability of 88 percent (Level III), a 
noncompensable rating for the service-connected bilateral 
defective hearing disability would have been appropriate 
under either the old or amended version of 38 C.F.R. § 4.85 
(since Level I and Level II/III bilateral hearing acuity 
warrants only a noncompensable rating under Table VII).  See 
Lendenmann.  

Pursuant to additional Board development, VA otolaryngologic 
and audiological examinations were conducted in February 
2003.  On February 2003 VA otolaryngologic examination, 
appellant reported using a left-ear hearing aid for years.  
On February 2003 VA audiologic examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 20 at 1,000 Hertz, 20 at 2,000 Hertz, 45 at 3,000 
Hertz, and 55 at 4,000 Hertz; and for the left ear, 55 at 
1,000 Hertz, 65 at 2,000 Hertz, 90 at 3,000 Hertz, and 100 at 
4,000 Hertz.  Average pure tone thresholds were 35 and 78 
decibels with speech recognition ability of 96 and 48 for the 
right and left ears, respectively.  Since on that February 
2003 VA audiologic examination, the puretone threshold 
average in the right ear was 35 decibels with speech 
recognition ability of 96 percent (Level I), and puretone 
threshold average in the other ear was 78 with speech 
recognition ability of 48 percent (Level IX), a 
noncompensable rating for the service-connected bilateral 
defective hearing disability would have been appropriate 
under either the old or amended version of 38 C.F.R. § 4.85 
(since Level I and Level IX bilateral hearing acuity warrants 
only a noncompensable rating under Table VII).  See 
Lendenmann.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case prior to said 
February 2003 VA audiologic examination, since puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels or more nor 
were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Although 
38 C.F.R. § 4.86(a) is applicable in the instant case only 
with respect to the left ear defective hearing shown on said 
February 2003 VA audiologic examination, the June 2003 rating 
decision sheet clearly shows that the rating specialist 
specifically considered the amended 38 C.F.R. § 4.86(a) 
provisions, but rated the left ear defective hearing under 
Table VI as Level IX rather than under Table VIa as Level 
VII.  However, regardless of whether left ear hearing acuity 
was rated as Level IX or VII, the result is the same 
noncompensable rating, where right ear hearing acuity is at 
Level I as is the case here.  

The evidence does not show that for the periods in question, 
the service-connected hearing loss presented or presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board has also considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Significantly, on 
audiologic examinations, appellant's speech discrimination 
ability has not been shown to be severely impaired, nor has 
any evidence suggested any marked interference his defective 
hearing has caused with daily activities of living or his job 
as a brick mason.  See in particular, an April 1999 VA 
clinical record.  

Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


ORDER

An initial compensable evaluation for bilateral defective 
hearing is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



